     Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 1 of 11 PageID #: 377




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JOHN WEBB and
MARSHA BRYAN,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 3:20-0214

CMH HOMES, INC., d.b.a. Clayton Homes,
VANDERBILT MORTGAGE AND FINANCE, INC., and
HOMEFIRST AGENCY, INC.,

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is a Motion to Dismiss or, in the Alternative, Compel

Arbitration by Defendants CMH Homes, Inc, d/b/a Clayton Holmes (CMH), Vanderbilt Mortgage

and Finance, Inc. (Vanderbilt) and HomeFirst Agency, Inc. (HomeFirst). ECF No. 34. Defendants

also have filed a Motion to Stay. ECF No. 36. Plaintiffs John Webb and Marsha Bryan oppose

both motions. Upon consideration, the Court agrees with Plaintiffs and DENIES the motions.

                                            I.
                                   FACTUAL BACKGROUND

               In 2019, Plaintiffs purchased a mobile home from CMH. At the time of the

purchase, Plaintiffs entered into three contracts. First was the “Sales Agreement” with CMH.

Second was a “Consumer Loan Note and Security Agreement” with Vanderbilt. Third was for a

homeowner insurance policy with American Bankers Insurance Company of Florida, with

HomeFirst acting as its appointed agent that issued the policy. As part of the transactions, Plaintiffs

also purchased a number of goods and services from independent contractors for such as things as
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 2 of 11 PageID #: 378




installation, utility hookups, vinyl skirting, a ramp, a washer, and a dryer. After moving into the

home, Plaintiffs began reporting a number of problems. Ultimately, Plaintiffs brought this action

against CMH, Vanderbilt, CMH Manufacturing, and five independent contractors that provided

goods and services. 1



               In the original Complaint, Plaintiffs claimed, inter alia, that the mobile home had

manufacturing defects and damage both before and/or after delivery and installation. Additionally,

Plaintiffs asserted they were misled with respect to financing with Vanderbilt. Based upon these

allegations, Plaintiffs made a litany of claims. 2 However, before responsive pleadings were filed,

the parties mediated and reached a partial settlement. The settlement with CMH and CMH

Manufacturing resolved “all claims of any nature arising from or relating to the construction,

installation and repair of the Home[.]” Pro Tanto Release and Settlement Agreement, at 2

(emphasis original), ECF No. 34-1. The settlement also provided that:

               Plaintiffs shall file an unopposed motion to amend their complaint
               to remove allegations, claims and Defendants rendered unnecessary
               by this Release. CMH Homes, Inc. shall remain a party to the
               Litigation, but only as to claims that do not arise from or relate to
               the construction, installation and repair of the Home.




       1
        These Defendants are Lawson’s Construction, Lawson’s Electrical Contracting, Waughs
Mobile Home Set & Repair, Ashworth’s Mobile Home Movers, LLC, and Blevins, Inc. Plaintiffs
also named a “John Doe Holder.”
       2
        These claims included: violations of the West Virginia Consumer Credit and Protection
Act (WVCCPA) for Unfair and Deceptive Acts and Practices, Fraud, Unconscionable Inducement,
Contract Defense of Fraud in the Inducement, Contract Defense of Illegal Transaction, Breach of
Contract, Breach of Express Warranty, violation of the Magnusson-Moss Federal Warranty Law,
Breach of the Warranty of Merchantability, Breach of the Warranty of Fitness for a Particular
Purpose, Negligence and Strict Liability, violations of the Truth in Lending Act, Joint Venture,
and violations of the WVCCPA for Incorporation of an Illegal Arbitration Clause.

                                                -2-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 3 of 11 PageID #: 379




Id. Vanderbilt was not a party to the settlement, and the independent contractors were released in

a separate agreement.



               Thereafter, Plaintiffs filed an Amended Complaint against CMH and Vanderbilt.

Plaintiffs also added HomeFirst as a new Defendant. In this complaint, Plaintiffs allege that

HomeFirst, CMH, and Vanderbilt are under the same control and ownership, Am. Compl. ¶9, ECF

No. 31, and they are liable for violations of the WVCCPA for Unfair and Deceptive Acts and

Practices, Fraudulent Inducement, Unconscionability, violations of the Truth in Lending Act

(TILA), Joint Venture, and violations of the WVCCPA for Incorporation of an Illegal Arbitration

Clause. In lieu of an answer, Defendants filed the current motions, arguing that the claims must be

dismissed because they are encompassed within the earlier settlement as they relate to “the

construction, installation and repair of the Home.” Pro Tanto Release and Settlement Agreement,

at 2. Alternatively, Defendants argue that, to the extent the Court finds there are unsettled claims,

some are subject to arbitration and the nonarbitrable claims should be stayed until arbitration is

complete.

                                           II.
                                   STANDARD OF REVIEW

               In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the United States Supreme

Court disavowed the “no set of facts” language found in Conley v. Gibson, 355 U.S. 41 (1957),

which was long used to evaluate complaints subject to 12(b)(6) motions. 550 U.S. at 563. In its

place, courts must now look for “plausibility” in the complaint. This standard requires a plaintiff

to set forth the “grounds” for an “entitle[ment] to relief” that is more than mere “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555

(internal quotation marks and citations omitted). Accepting the factual allegations in the complaint

                                                -3-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 4 of 11 PageID #: 380




as true (even when doubtful), the allegations “must be enough to raise a right to relief above the

speculative level . . . .” Id. (citations omitted). If the allegations in the complaint, assuming their

truth, do “not raise a claim of entitlement to relief, this basic deficiency should . . . be exposed at

the point of minimum expenditure of time and money by the parties and the court.” Id. at 558

(internal quotation marks and citations omitted).



                In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court explained the

requirements of Rule 8 and the “plausibility standard” in more detail. In Iqbal, the Supreme Court

reiterated that Rule 8 does not demand “detailed factual allegations[.]” 556 U.S. at 678 (internal

quotation marks and citations omitted). However, a mere “unadorned, the-defendant-unlawfully-

harmed-me accusation” is insufficient. Id. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility exists when a claim contains

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citation omitted). The Supreme Court continued by explaining

that, although factual allegations in a complaint must be accepted as true for purposes of a motion

to dismiss, this tenet does not apply to legal conclusions. Id. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted). Whether a plausible claim is stated in a complaint requires a court to conduct a context-

specific analysis, drawing upon the court’s own judicial experience and common sense. Id. at 679.

If the court finds from its analysis that “the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that

the pleader is entitled to relief.’” Id. (quoting, in part, Fed. R. Civ. P. 8(a)(2)). The Supreme Court



                                                  -4-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 5 of 11 PageID #: 381




further articulated that “a court considering a motion to dismiss can choose to begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth. While legal conclusions can provide the framework of a complaint, they must be supported

by factual allegations.” Id.



               Additionally, when ruling on a motion to dismiss, this Court may consider

documents outside the pleadings under limited circumstances without converting the motion to

one for summary judgment. Johnson v. James B. Nutter & Co., 438 F. Supp. 3d 697, 704 (S.D.

W. Va. 2020). Documents the Court may consider specifically include those “‘submitted by the

movant that [were] not attached to or expressly incorporated in a complaint, so long as the

document was integral to the complaint and there is no dispute about the document's authenticity.’”

Id. (quoting Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (internal citation

omitted)). With this in mind, the Court finds that the parties do not dispute the authenticity of the

contracts or the partial settlement, and they are integral to the Amended Complaint. 3 Therefore,

the Court may consider them without transforming Defendants’ motion to one for summary

judgment.

                                              III.
                                          DISCUSSION

               Following the partial settlement, the mediator submitted a report to the Court

expressly stating that the agreement did not include “Plaintiffs’ lending claims against defendants

CMH Homes, Inc. and Vanderbilt Mortgage and Finance, Inc.” Ltr. from Donald B. O’Dell to

Rory L. Perry, II, Clerk (Aug. 21, 2020), ECF No. 19. The mediator further indicated that the



       3
        In fact, Plaintiffs actually attached a copy of the “Binding Dispute Resolution Agreement”
as Exhibit A to the Amended Complaint. ECF No. 31-1.
                                                -5-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 6 of 11 PageID #: 382




parties would continue working to resolve the remaining claims. Id. Neither party disputes this

representation, but Plaintiffs contend Defendants have refused to return to mediation. Instead,

Defendants seek to dismiss or arbitrate the claims in the Amended Complaint, which Plaintiffs

argue were not included in the partial settlement and are not subject to arbitration.



               In support of their motion, Defendants draw the Court’s attention to scores of

allegations in the Amended Complaint “relat[ed] to the construction, installation and repair of the

Home.” Pro Tanto Release and Settlement Agreement, at 2. As those claims are covered under the

agreement, Defendants argue they must be dismissed. Plaintiffs do not deny the Amended

Complaint references these problems; however, Plaintiffs insist Defendants are mischaracterizing

their claims. Upon review, the Court agrees that the remaining claims are not covered by the partial

settlement.



               It is clear in reading the Amended Complaint that Plaintiffs are not seeking damages

for the construction, installation, and repair of the mobile home. Instead, Plaintiffs refer to these

matters to show the context in which they claim Defendants induced them into the financing

agreement, which was expressly excluded from the partial settlement. For instance, Plaintiffs

allege that CMH, Vanderbilt, and HomeFirst “operate as departments of the same company,” and

CMH’s salesperson “Patty” acted as an agent for all three companies. Am. Compl. ¶¶14, 28, 86.

Although Plaintiffs did not want to purchase a new mobile home, Plaintiffs claim Patty mislead

them and “steered them into needing to purchase a new home to obtain financing.” Id. ¶¶26, 33,

34. Plaintiffs also allege that it was Patty who provided them with the loan application, and that it

was Patty who returned the signed loan application to Vanderbilt. Id. ¶69. Plaintiffs claim Patty



                                                 -6-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 7 of 11 PageID #: 383




originated the loan for Vanderbilt, and she made no attempt to find a different lender offering

better terms. Id. ¶70. Due to common ownership with CMH, Plaintiffs maintain Patty had incentive

to push the Vanderbilt loan. Id. ¶71. When Patty asked for the down payment, she said the check

should be made out to “Clayton,” 4 “even though Vanderbilt was ostensibly the entity requesting

the down payment[.]” Id. ¶¶73-75. Plaintiffs also allege Patty mislead them as to what was being

financed and the cost of various goods and services. Id. ¶¶76, 78-84. Plaintiffs specifically assert

Patty acted as Defendants’ agent during the closing. Id. Am. Compl. ¶86. 5 Plaintiffs further state

the closing was rushed, all documents were provided at the same time, and “[t]he entire transaction

was a single occurrence arising out of, originating from, having its origin in, growing out of, or

flowing from the financing of a mobile home.” Id. ¶¶104, 105. With respect to insurance, Plaintiffs

claim CMH 6 “solicited and sold Plaintiffs insurance while also conducting most aspects of the

loan transaction,” and CMH included payment for insurance in the loan, despite such financing be

prohibited under West Virginia law. Id. ¶¶107-114 (citing West Virginia Code § 33-11A-9(b),

which states, in part: [l]oans and extensions of credit shall not include financing in connection with

the insurance product offered or sold”).



                Although there is commonality amongst the underlying facts alleged in the

Amended Complaint with the settled claims, the Court finds Plaintiffs are not seeking further




       4
           CMH does business as “Clayton Homes.”
       5
         Plaintiffs claim the only other person there was an attorney, who they later learned was
disbarred and was there only in the capacity of a notary. Yet, Defendants charged Plaintiffs $225
in attorney’s fees for the closing. Id. ¶¶86-94.
       6
        In other allegations, Plaintiffs state that CHM’s agent, Rich Rittinger, sold Plaintiffs the
insurance policy. Id. at ¶133.
                                                 -7-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 8 of 11 PageID #: 384




recovery for faulty construction, installation, and repair of the mobile home. Those claims were

put to rest with the partial settlement. Rather, Plaintiffs are merely explaining the context upon

which the events unfolded to show how Defendants allegedly hoodwinked them into a dubious

financial agreement. Plaintiffs are required under Rule 8 to set forth a sufficient factual basis for

their claims and, as Plaintiffs also have alleged fraud, Rule 9(b) further requires them to “state

with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Thus, as

both the settled and non-settled claims involve the same factual underpinnings, Plaintiffs

references to construction, installation, and repair of the mobile home simply provide the backdrop

of the false promises and representations Defendants allegedly made to encourage and steer them

into the loan with Vanderbilt and purchase the insurance policy from HomeFirst. Assuming the

truth of these allegations for purposes of a motion to dismiss, the Court finds Plaintiffs’ financing

claims are distinct from the settled claims and are not included in the partial settlement. Moreover,

the Court notes that neither Vanderbilt nor HomeFirst were even a part of the partial settlement,

and the partial settlement agreement expressly provides that “CMH Homes, Inc. shall remain a

party to the Litigation . . . as to claims that do not arise from or relate to the construction,

installation and repair of the Home.” Pro Tanto Release and Settlement Agreement, at 2. Although

Defendants ask this Court to consider these claims as “aris[ing] from or relate[d] to the

construction, installation and repair of the Home” because Plaintiffs mention those things in the

Amended Complaint, the Court declines to sweep with such a wide brush, finding such approach

would be contrary to what the parties actually settled.




                                                -8-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 9 of 11 PageID #: 385




               In the alternative, Defendants argue that Plaintiffs signed a “Binding Dispute

Resolution Agreement” with the Sales Contract that requires arbitration. In relevant part, this

Binding Dispute Resolution Agreement provides:

                       A.        Scope of the Agreement: This Agreement applies to
               all pre-existing, present, or future disputes, claims, controversies,
               grievances, and causes of action against Seller, including, but not
               limited to, common law claims, contract and warranty claims, tort
               claims, statutory claims, administrative law claims, and any other
               matter in question, not otherwise excepted herein, arising out of or
               relating to (i) the modular or manufactured home(s) purchased, sold,
               owned, occupied and/or delivered in any transaction with Buyer or
               Beneficiaries (the “Home”), (ii) the documents related to the
               Agreement, buyer’s order, supplemental invoice, and other
               instruments and agreements whereby Seller purports to convey or
               receive any goods or services to or from Buyer or Beneficiaries
               (collectively, the “Contract”)), (iii) any products, goods, services,
               insurance, supplemental warranty, service contract, and real
               property (including improvements to the real property) sold under
               or referred to in the Contract, (iv) any events leading up to the
               Contract, (v) the collection and servicing of the Contract, (vi) the
               design and construction of the Home, and (vii) the interpretation,
               scope, validity and enforceability of the contract . . . .

Binding Dispute Resolution Agreement, ¶A, ECF No. 34-5. Significantly, however, the Agreement

also contains an exception to arbitration. This provision states:

                       B.     Exclusion for Consumer Credit Transactions
               Secured by a Dwelling: Notwithstanding anything herein to the
               contrary, nothing in this Agreement shall be construed to require
               mandatory mediation or binding arbitration of any disputes arising
               out of any contract or any other agreement for a consumer credit
               transaction secured by a dwelling. Disputes arising out of any
               contract or any other agreement for a consumer credit transaction
               secured by a dwelling are specifically excluded from the definition
               of “Claim” or “Claims.”

Id. ¶B.


               Under these provisions, Defendants admit that, to the extent Plaintiffs’ claims arise

under the “Consumer Loan Note and Security Agreement” with Vanderbilt, those claims qualify

                                                 -9-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 10 of 11 PageID #: 386




under the exception as a “Consumer Credit Transactions Secured by a Dwelling” and are not

arbitrable. In fact, 15 U.S.C. § 1639c(e)(3) prohibits arbitration clauses in loan agreements secured

by the consumer’s principal dwelling. 7 Nevertheless, Defendants insist that all non-settled claims

related to the Sales Contract are subject to arbitration under the Dispute Resolution Agreement.



               As stated above, however, Plaintiffs maintain that all their interactions with

Defendants were directed at getting them to enter into financing with Vanderbilt, which included

the various representations and misrepresentations about the mobile home and goods and services

they were being sold. In other words, Plaintiffs claim the lynchpin of the entire transaction relates

to the credit transaction. Without doubt, the loan document was secured by the mobile home and

is not arbitrable. Although Defendants argue the Sales Contract must be evaluated separately, the

Court does not read Plaintiffs’ Amended Complaint as making claims that directly arise under the

Sales Contract apart from the loan agreement. Instead, Plaintiffs’ claims appear to arise from the

financing arrangement. Therefore, as it is the financing agreement that is the driving force

underlying Plaintiffs’ claims, the Court finds they are not arbitrable.



               In making this determination, the Court recognizes that Count VI is somewhat

different than the other claims because Plaintiffs allege the arbitration clause in the Sales Contract

is unconscionable and constitutes an unfair and deceptive act in violation of West Virginia Code




       7
         Section 1639c(e)(3)(1) provides: “No residential mortgage loan . . . secured by the
principal dwelling of the consumer may include terms which require arbitration or any other
nonjudicial procedure as the method for resolving any controversy or settling any claims arising
out of the transaction.” 15 U.S.C. § 1639c(e)(3)(1), in part.


                                                -10-
   Case 3:20-cv-00214 Document 41 Filed 03/26/21 Page 11 of 11 PageID #: 387




§ 46A-6-104. 8 Specifically, Plaintiffs claim that, when they sent a letter to cure to Defendants,

both CMH and Vanderbilt responded by threatening to file a motion to compel arbitration. Am.

Compl. ¶¶181-84. However, Defendants argue this claim must be dismissed because they only

seek to enforce arbitration against the claims arising under the Sales Contract. They deny

attempting to arbitrate any claims arising under the loan agreement. Thus, Defendants contend

they did nothing wrong, and there is no claim. However, given the Court’s holding that the

arbitration provision does not apply to Plaintiffs’ existing claims, the Court finds Plaintiffs have

stated a plausible claim in Count VI and DENIES Defendants’ motion.


                                             IV.
                                         CONCLUSION

               Accordingly, for the foregoing reasons, the Court DENIES Defendants’ Motion to

Dismiss or, in the alternative, Compel Arbitration. ECF No. 34. Additionally, as there is no reason

to stay this action in light of this holding, the Court DENIES Defendants Motion to Stay. ECF No.

36.



               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                              ENTER:         March 26, 2021




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE



       8
         Section 46A-6-104 provides: “Unfair methods of competition and unfair or deceptive acts
or practices in the conduct of any trade or commerce are hereby declared unlawful.” W. Va. Code
§ 46A-6-104.
                                               -11-
